Title: To George Washington from William Heath, 6 March 1782
From: Heath, William
To: Washington, George


                        Dear General,

                            Head quarters, Highlands, March 6th 1782.
                        
                        I had the honor, on the 28th ultimo, to acquaint your Excellency of the success of a small party of volunteer
                            horse in making prisoners six of colonel Delancy’s men on the 26th. Apprehending from the disposition of the enemy,
                            discovered at that time, that they might be drawn into ambuscade, it was determined to make the attempt. Major Woodbridge
                            who commands on the lines, having settled a plan with captain Honeywell who was to command the volunteer horse, which plan
                            was approved, proceeded on the evening of the 2d instant to put it in execution. I have the honor inclosed to present your
                            Excellency his report of the enterprise. The zeal, judgment, and good conduct exhibited by major Woodbridge on this
                            occasion, and the ardor shewn by captain Honeywell to promote the service with the aid of the volunteer horse, have
                            merited my warm acknowledgements, and, I flatter myself, will meet your Excellency’s approbation. I have the honor to be
                            With the highest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Sir
                                Crompond March 5th 1782
                            
                            On the evening of the 2d Inst. I moved about 11 miles below Pines Bridge, (having little more than one
                                hundred Rank & File) in order to prevent the fatigue which would of course be sustained by the Troops, in
                                performing the march without any halt which was necessary to prosecute the plan concerted between Capt. Honeywel and
                                myself—At three o’clock in the afternoon of the 3d Capt. Honeywel passed us with eighty Volunteer horse, taking the
                                route on the sprain road; and halted near Williams’ bridge, at 11 in the evening.The Infantry with me marched down in
                                the Turkeyhoe road—crossed at Wards-bridge, & took a position at 12 o’clock, four miles
                                from Williams bridge, on the road leaving from the White Plains.
                            A small party of horse were sent amongst the enemys hutts to endeavour to draw them out towards our
                                Infantry; but after two ineffectual attempts wherein no inclination was shewn on the part of the enemy to follow
                                them—Captn Honeywel retired over the bridge, & lay till morning—A little after sunrise he fell in with their
                                hutts below No. 8 Redoubt with the whole of his horse—which proved a compleate surprise—& brought off 1 Lieut.
                                & 20 men prisoners with 12 of their horses—A number of their horse followed in his rear, on the road where our
                                Infantry were concealed. but some unfortunate accident, whether from information given by the Inhabitants—I cannot
                                determine, prevented their falling into the ambuscade—they came so near, that partisan Troops gave them a fire—We then began our retreat & amp were followed by the enemy four miles, with 30 or 40 horse, & nearly that number of foot. At turns they attempted to press upon our rear, the fire of which soon checked them—whilst I made it a point not to have our march retarded lest they should collect in force.The behaviour of the horse under Captn Honeywell, in taking the prisoners, and conveying them from their cantonments, would have done honor to discipline Troops.I am not a little obligated to the peculiar conduct of each individual of the continental Troops, both Officers & men, for the regularity of our retrogade march under the fire of the enemy, as well as to Capt. Honeywel & some of the horse—I have to regret the loss of two men killed & Mr Abraham Lykeman, Volunteer badly wounded.It appears that several of the enemy were killed near their cantonments—& that in our retreat a number were killed or wounded—being soonto fall from their horses.In settling the movement & position with Capn Honeywel it was judged requisite for the Infantry to go farther down than was mentioned in my letter—it was my intention to have the men press— & begin the retreat before daylight—After the attempt to lead the enemy out, had failed—Capn Honeywel judged they could be surprised by day light & more prisoners secured than in the dark—engaged to take share in the retreat—untill the whole were out of danger—finding no purpose could be brought to effect without such an attempt—I consented to
                                tarry—a strict observation was kept—that if any body of troops from another quarter, should move toward us, we might
                                immediately have left the ground.
                            Your order not being fully restricted to any particular position—I concluded it your wish that expediency
                                should point it out—The one to be chosen required such as would admit of Capn Honywel’s falling into the rear of the
                                enemy with the main body of his horse—in case they could be drawn from their quarters.
                            It seems by the prisoners accountsthe enemy had not the least notice of the movement of our Infantry—or
                                of any considerable body of horse—untill the morning of the 4th.
                            The alarm guns were fired at Odgen’s house, denoting a party, as our horse passed it—It is considerd as
                                unjustifiable in him to suffer it at his house—as he is a prisoner on parole. I am Sir with the most respect  your obdt hble servt
                            
                                J. Woodbridge, Major,
                                commanding on the lines
                            
                        
                        
                    